NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LEANDRO LEONEL GONZALEZ,                        No. 20-16808

                Plaintiff-Appellant,            D.C. No. 2:19-cv-00338-KJM-DB

 v.
                                                MEMORANDUM*
C. VALENCIA, Correctional Sergeant;
GOYTIA, Correctional Officer,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      California state prisoner Leonardo Leonel Gonzalez appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging sexual

assault by prison officials. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s dismissal under 28 U.S.C. § 1915A. Resnick v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Gonzalez’s action because Gonzalez

failed to allege facts sufficient to state a plausible claim. See Bearchild v. Cobban,

947 F.3d 1130, 1144-45 (9th Cir. 2020) (setting forth the elements for a claim of

sexual assault by a correctional officer); Jordan v. Gardner, 986 F.2d 1521, 1525,

1526 (9th Cir. 1993) (en banc) (the Eighth Amendment prohibits “only the

unnecessary and wanton infliction of pain”; “momentary discomfort caused by the

search procedures” does not meet the “constitutional standard for a finding of

pain” (citation and internal quotation marks omitted)); see also Hebbe v. Pliler,

627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are construed

liberally, a plaintiff must allege facts sufficient to state a plausible claim).

      AFFIRMED.




                                            2                                      20-16808